Appellant exhibited his bill of complaint in the Circuit Court of Leon County seeking to enjoin the collection of the license tax imposed by Section 23 of Chapter 18011, Acts of 1937.
The bill alleges:
"Plaintiff operates a place of business at Lake Bradford, near Tallahassee in Leon County, Florida, at which he maintains a small retail store and in the same building therewith, an open-air pavilion in which is placed an electric phonograph that may be operated by any person who deposits a nickel in the slot provided for that purpose. The pavilion is furnished free for the use of the public and space therein is available for dancing if anyone cares to do so. Plaintiff maintains as a part of the said business, dressing rooms for bathers, a dock or pier, diving floats and other facilities for bathers, and tables with sheds over them for the use of those who care to prepare or eat their lunch on *Page 621 
the premises. No charge of any kind is made for admission or for the use of any of the facilities above mentioned except that a charge is made for the privilege of bathing. The facilities described, including the pavilion where those who care to do so may dance, are provided as essential features or facilities of a place of recreation and in recognition of the fact that a large proportion of those who patronize places of recreation desire to have available a place where they can dance if they choose to do so, and that some facilities for dancing are a practical necessity for the operation of the usual place of recreation. The provisions for dancing are not operated for a profit except as the business profits indirectly through the additional patronage that such facilities attract or encourage."
The bill also alleges that plaintiff pays other licenses required under other statutes.
Motion to dismiss was granted and appeal perfected.
The case is ruled by the opinion and judgment in the case of Pellicer v. Sweat, 131 Fla. 60, 179 So. 423.
The decree is affirmed.
So ordered.
Affirmed.
TERRELL, C. J., BUFORD, and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.
                    ON PETITION FOR REHEARING